Citation Nr: 1118971	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  10-36 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a back injury. 

3.  Entitlement to service connection for a left leg injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and E.G.



ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION
	
The Veteran served on active duty from June 1965 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for tinnitus, a back injury, and a left leg injury.

In November 2010, a video conference hearing before the undersigned Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims.

The Veteran claims that he has had tinnitus since 1967 which he contends was caused by noise exposure from weapons and the motor on his river boat, or from an incident when he fell 50 feet from a boat and hit the water with his head.  With regards to the Veteran's claimed back and left leg injuries, he claims that such conditions are related to injuries sustained during active service during the alleged boat accident.

His DD Form 214 indicates that the Veteran's military occupation was water transport.  A personnel record contained in the claims file shows that he served aboard the USS Lenawee (APA-195) Pacific Fleet from November 1965 to March 1966 and again beginning in April 1966.  He participated in U.S. Naval Support Activity in DaNang, Republic of Vietnam, from August 1967 to August 1968.  

The service treatment records are negative for any complaints, findings, or treatment with regards to tinnitus.  However, the Veteran presented in September 1966 with complaints of loss of hearing ability.  It was noted that both ears were full of wax.  The condition was treated several times in September and October 1966, which consisted of having his ears cleansed.  Further, in January 1967, the Veteran complained of lower back pain of 4 hours duration.  During the August 1968 separation examination, the ears, lower extremities, and spine were evaluated as normal, but a scar was noted on the left leg.  

VA treatment records dating since November 2006 show that the Veteran has had ongoing complaints of chronic lower back pain and leg pain and numbness, which he attributes to a fall from a ship during active service.  In March 2009, the Veteran had magnetic resonance imaging (MRI) which showed multilevel degenerative joint disease of the lumbar spine.  There was disc bulging at L4-5 with moderate canal stenosis.  An August 2010 electromyograph/nerve conduction velocity test showed electrodiagnostic evidence of left S1 radiculopathy most likely rather than L4 or L5 consistent with MRI findings.  Also noted was mild sural sensory neuropathy on the left.  The assessment in October 2010 was discogenic arthropathy with lumbar spinal stenosis.  The Veteran has undergone physical therapy and Botox injections for low back pain.  

Additionally, in May 2009, the Veteran was seen for an initial audiological evaluation.  He complained of a longstanding bilateral hearing loss and intermittent tinnitus in both ears.  He reported having a tympanoplasty performed on the left about 12 years prior to that time to repair a tympanic membrane perforation.  The Veteran endorsed a history of military noise exposure running river boats in Vietnam with constant gunfire and explosions, in additional to recreational noise exposure to motorcycles.  No diagnosis was rendered with regards to the reported tinnitus.

The Veteran has related, in written statements and during testimony before the undersigned Veterans Law Judge in November 2010, that he was a sailor on the USS Lenawee (APA-195) Pacific Fleet.  He was a Boat Coxswain, a river boat driver, and his primary job was transporting Navy personnel inland from the main ship via the rivers.  The river boats were loaded every night and unloaded every morning from the main deck of the ship.  The Veteran claims that in 1966, while being loaded from the sea to the main deck, the loading hoist broke, and he was thrown from the river boat and fell 50 feet to the sea below.  He alleges that his left leg and lower back were injured during the fall.  He says that he was seen and treated by the ship's medical staff and released back to active duty.  He said that he has a "big dent" in his leg which is sore and occurred when he was hit with the splash pan on the river boat.  He stated that his treatment providers had just found a pinched nerve where the dent is located.  He also testified that he could not recall experiencing anything post-service that may have caused any sort of acoustical trauma.

In support of his claims, the Veteran submitted a written statement from his brother, E.C.G., who also provided testimony during the November 2010 hearing before the undersigned.  E.C.G. claims that he also was a sailor and served aboard the USS Lenawee (APA-195) at the time of the Veteran's claimed accident.  He said that he witnessed the Veteran fall and land in the water.  He said that the Veteran was picked up by another boat and returned to the ship.  E.C.G indicated that the Veteran went to sick bay and was "bent over" and complained about his back and his leg for several days.  He also said that the Veteran's leg had a big mark on it.  He also stated that the Veteran was not hearing correctly.  He said that since that time, he has heard the Veteran complain about and has seen him favor his back and his leg.  The Veteran had also complained about hearing issues since that time.

In light of the above, the Board finds that the Veteran should be provided with VA examinations to determine the nature of his claimed disabilities and to obtain opinions as to the possible relationship between those conditions and service.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Since the Board has determined that an examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.

As noted above, to support his contentions, the Veteran submitted a buddy statement from his brother, E.C.G., who claims to have served with the Veteran aboard the USS Lenawee (APA-195) and witnessed the Veteran fall from the boat.  On remand, the RO should attempt to verify, through official sources, whether E.C.G. served with the Veteran aboard the USS Lenawee (APA-195) from November 1965 to March 1966 or from April 1966 until June 1967, when E.C.G. claims he was discharged.  Some identifying information for E.C.G. is contained on his correspondence in the claims file.

Additionally, in a December 2008 statement, the Veteran stated that he saw Dr. Morris in approximately 1974 for his left leg and lower back injuries, but he did not know the physician's location at that time.  Further, VA treatment records indicate that the Veteran received intermittent care from walk-in clinics in Willimantic, Marlboro, and Colchester for ear wax impaction and ruptured eardrums, and had ear surgery in Willimantic.  Thus, the Veteran should be asked to properly complete a release form to include the name and address for any private treatment he has received for his ears, back condition, and left leg condition.  Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and dates of treatment of all medical care providers, VA and private, who treated him for his tinnitus, back condition, and left leg condition since his discharge from service, to specifically include Dr. Moore, the walk-in clinics in Willimantic, Marlboro, and Colchester, and the day surgery for his ear in Willimantic.  After securing the necessary authorizations for release of this information, the RO/AMC should seek to obtain copies of all treatment records referred to by the Veteran.  In addition, obtain any relevant treatment records from the Newington, Connecticut VA Medical Center dating since June 2010, which are not duplicates of those already contained in the claims file.

2.  Attempt to verify, through official sources, whether the Veteran's brother, E.C.G., served with the Veteran aboard the USS Lenawee (APA-195) from November 1965 to March 1966 or from April 1966 until June 1967, when E.C.G. claims he was discharged.  Some identifying information for E.C.G. is contained on his correspondence in the claims file.

3.  After the above has been completed to the extent possible, Schedule the Veteran for a VA ear examination to determine the nature of any current tinnitus and to obtain an opinion as to the likelihood that any existing tinnitus is related to active service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reports.
 
Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran is currently diagnosed with tinnitus.  Additionally, the examiner should indicate whether it is more likely, less likely, or at least as likely as not (50 percent probability) that any diagnosed current tinnitus is related to the Veteran's active military service, to include the alleged boat accident that the Veteran claims occurred therein.

The examiner must provide a rationale for all opinions expressed.

4.  After the above development addressed in items 1 and 2 have been completed to the extent possible, schedule the Veteran for a VA spine examination to determine the nature of any current back condition and to obtain an opinion as to the likelihood that any existing back disability is related to active service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reports. 

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for all back disabilities identified.  Additionally, the examiner should indicate whether it is more likely, less likely, or at least as likely as not (50 percent probability) that any diagnosed current back disability is related to the Veteran's active military service, to include the alleged boat accident that the Veteran claims occurred therein. 

The examiner must provide a rationale for all opinions expressed.

5.  After the above development addressed in items 1 and 2 have been completed to the extent possible, schedule the Veteran for a VA muscle examination to determine the nature of any current residuals of the claimed left leg injury including the claimed "dent" in his leg, and to obtain an opinion as to the likelihood that any existing left leg disability is related to active service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran has a "dent" in his left leg and provide a diagnosis for any residuals of a left leg injury.  Additionally, the examiner should indicate whether it is more likely, less likely, or at least as likely as not (50 percent probability) that any diagnosed current left leg disability is related to the Veteran's active military service, to include the alleged boat accident that the Veteran claims occurred therein. 

The examiner must provide a rationale for all opinions expressed.   

6.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



